Case: 5:20-cv-00393-JMH Doc #: 33 Filed: 07/30/21 Page: 1 of 12 - Page ID#: 425



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON


CHARLES BAKER, JR., et al,             )
                                       )
     Plaintiff,                        )              Civil Case No.
                                       )              5:20-cv-393-JMH
v.                                     )
                                       )                MEMORANDUM
TEXAS EASTERN TRANSMISSION,            )             OPINION AND ORDER
LP, et al.,                            )
                                       )
     Defendant.                        )

                                     ***

     This matter comes before the Court on Defendant NDT Global,

LLC’s (“NDT Global”) Motion to Dismiss [DE 8] pursuant to Federal

Rules of Civil Procedure 12(b)(2) and 12(b)(6) for alleged lack of

personal jurisdiction and failure to state a claim upon which

relief can be granted. In addition to NDT Global’s request for

relief, Plaintiffs move the Court to remand this case to the

Lincoln Circuit Court, [DE 9], and to grant leave to file an

amended complaint, [DE 11; DE 13]. The Court will deny NDT Global’s

Motion to Dismiss [DE 8] without prejudice and grant Plaintiffs’

Motion to Remand to State Court [DE 9]. Further, since this matter

will be remanded to the Lincoln Circuit Court, this Court will not

decide Plaintiffs’ Motion to Amend Complaint [DE 11] and Amended

Motion to Amend Complaint [DE 13], as it will not have jurisdiction

to do so.
Case: 5:20-cv-00393-JMH Doc #: 33 Filed: 07/30/21 Page: 2 of 12 - Page ID#: 426



                                I. DISCUSSION

      This case arises from an August 1, 2019, pipeline explosion.

Plaintiffs initially filed their Complaint [DE 1-1, at 26-93] on

July 31, 2020, in the Lincoln Circuit Court, against Defendants

Texas Eastern Transmission, LP (“TETLP”), Spectra Energy Operating

Company, LLC, Spectra Energy Transmission Resources, LLC, Spectra

Energy Transmission Services, LLC, Spectra Energy Corp., Enbridge

(U.S.) Inc., NDT Systems & Services (America), Inc., NDT Systems

& Services LLC, NDT Global LLC, Unknown Danville Compressor Station

Operator (“the Operator”), and Unknown Corporate Defendants.

      On August 4, 2020, Plaintiffs filed their First Amended

Complaint [DE 1-1, at 94-103], in Lincoln Circuit Court, which

added Defendant Michael B. Clem. However, on September 24, 2020,

TETLP filed a Notice of Removal [DE 1] in this Court arguing Clem,

the    Operator,    and   the    Unknown       Corporate    Defendants     were

fraudulently joined to destroy diversity. Aside from Plaintiffs,

Clem, the Operator, and the Unknown Corporate Defendants, no other

party is alleged to be a Kentucky resident or citizen, to be

incorporated in Kentucky, or to have a principal place of business

in    Kentucky,    so   the   joinder       question   is   crucial   to    the

determination of whether complete diversity exists to give this

Court jurisdiction over this matter.




                                        2
Case: 5:20-cv-00393-JMH Doc #: 33 Filed: 07/30/21 Page: 3 of 12 - Page ID#: 427



                                 A. MOTION TO DISMISS

       The    Court    agrees        with   Defendants    TETLP,   Spectra     Energy

Operating Company, LLC, Spectra Energy Transmission Resources,

LLC, Spectra Energy Transmission Services, LLC, Spectra Energy

Corp.,       and    Enbridge      (U.S.)     Inc.    (collectively       the   “TETLP

Defendants”), see [DE 12], that NDT Global’s Motion to Dismiss [DE

8] was filed prematurely and will, therefore, be denied without

prejudice. See Allen v. Ferguson, 791 F.2d 611, 614-16 (7th Cir.

1986)    (finding       that     a    district    court    erred   in    deciding   a

defendant’s motion to dismiss for want of personal jurisdiction

before determining whether complete diversity existed); Walker v.

Philip Morris USA, Inc., 443 F. App’x 946 (6th Cir. 2011) (finding

that in denying the plaintiffs’ motion to remand to state court

and granting the defendants’ motions to dismiss, the district court

had, in essence, decided there were no genuine issues of material

fact prior to the parties participating in discovery). If the Court

were to decide that complete diversity does not exist, it would

lack    subject       matter     jurisdiction       to   address   the    merits    of

Plaintiffs’ claim under Rule 12(b)(6). See Walker, 443 F. App’x at

956 (“Because there was no fraudulent joinder, there was no

diversity.         Thus,   the       district    court    lacked   subject     matter

jurisdiction to address the merits of Plaintiffs' claim.”). NDT

Global utilizes an attached Affidavit [DE 8-1] from its Vice

President, Thomas Redlinger, to attempt to show that NDT Global

                                             3
Case: 5:20-cv-00393-JMH Doc #: 33 Filed: 07/30/21 Page: 4 of 12 - Page ID#: 428



has never owned, controlled, operated, supervised, or maintained

any natural gas pipeline in Kentucky, including the pipeline that

is presently at issue, as Plaintiffs allege. See [DE 8]. However,

discovery is needed before NDT Global’s arguments regarding its

connection, or lack thereof, to the pipeline can be proved or

disproved.   See    Walker,    443   F.   App’x   at    956   (“In   rejecting

Plaintiffs' evidence as insufficient to overcome the Kentucky

Defendants' affidavits, the court . . . inquired whether Plaintiffs

had adequate evidentiary support for their claim, the traditional

Rule 56 inquiry. But Rule 56 motions for summary judgment are

decided after discovery, not shortly after filing.”). For the

forgoing reasons, the Court will deny NDT Global’s Motion to

Dismiss [DE 8] without prejudice and consider Plaintiffs’ Motion

to Remand [DE 9].

                           B. MOTION TO REMAND

     Plaintiffs argue that the Court should remand this matter to

the Lincoln Circuit Court because Clem, the Operator, and Unknown

Corporate Defendants were not fraudulently joined and complete

diversity does not exist. See [DE 9-1].

     Federal courts have limited jurisdiction. Gross v. Hougland,

712 F.2d 1034, 1036 (6th Cir. 1983). If there are any doubts as to

whether   federal    jurisdiction     exists,     the   decision     should   be

construed in favor of remanding the matter to state court. Shamrock

Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941); Cole v. Great

                                      4
Case: 5:20-cv-00393-JMH Doc #: 33 Filed: 07/30/21 Page: 5 of 12 - Page ID#: 429



Atlantic & Pacific Tea Co., 728 F. Supp. 1305, 1307 (E.D. Ky. 1990)

(citations omitted); Allen v. Frasure Creek Mining Co., Civil No:

12-110-GFVT, 2012 WL 12924816, at *1 (E.D. Ky. Sept. 19, 2012).

In determining whether to remand a case to state court, courts

must consider whether federal jurisdiction existed at the time the

removing party filed the notice of removal. Ahearn v. Charter Twp.

of Bloomfield, 100 F.3d 451, 453 (6th Cir. 1996).

     “A defendant may remove a civil action brought in state court

to federal court only if the action is one over which the federal

court could have exercised original jurisdiction.” Allen, 2012 WL

12924816, at *1 (citing 28 U.S.C. §§ 1441, 1446). District courts

have original diversity jurisdiction over all civil actions where

“the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of

different states.” 28 U.S.C. § 1332(a)(1). Diversity jurisdiction

requires that “‘all parties on one side of the litigation [must

be] of a different citizenship from all parties to the other side

of the litigation.’” Coyne v. Amer. Tobacco Co., 183 F.3d 488, 492

(6th Cir. 1999) (citations omitted); see also Lincoln Property Co.

v. Roche, 546 U.S. 81, 89 (2005). The burden of establishing the

right to removal is on the removing party. See Coyne, 183 F.3d at

493. “Section 1441 provides that ‘the citizenship of defendants

sued under fictitious names shall be disregarded,’ 28 U.S.C. §

1441(a), unless the ‘‘complaint provide[s] a description of a

                                      5
Case: 5:20-cv-00393-JMH Doc #: 33 Filed: 07/30/21 Page: 6 of 12 - Page ID#: 430



fictitious defendant in such a way that his identity could not be

reasonably questioned.’’” Allen, 2012 WL 12924816, at *2 (quoting

Harrison v. Allstate Indem. Co., 2012 WL 1029437, at * 2 (E.D. Ky.

2012) (quoting Musial, 2008 WL 2559300, at *3)).

      Here,     Plaintiffs’      descriptions       of    the     Operator        and   the

Unknown   Corporate      Defendants        are    such    that    the    individuals’

identities can be reasonably questioned. Regarding the Operator,

the Operator at TETLP’s Danville Compressor Station may have closed

the valve the day of the explosion, but it is also possible that

other   personnel       may    have   closed     the     valve.    Plaintiffs’          own

Complaint      [DE    1-1]    specifies,       “[P]ersonnel       at    the   Danville,

Kentucky compressor station, including but not limited to Unknown

Danville Compressor Station Operator, eventually, and after delay,

closed the Pipeline discharge valve north of the failure site, and

other personnel, eventually and after delay, later closed a valve

elsewhere on the line.” [DE 1-1, at 36]. The fact that the person

who   closed    the    valve    could   have     been    the     Operator     or    other

personnel at the Danville Compressor Station, including Clem,

leaves the identity of the fictitious Operator too ambiguous for

purposes of diversity jurisdiction.

      Moreover, while it might be reasonable to infer that a TETLP

employee who works in a central Kentucky city, like Danville, is

a   resident     of    Kentucky,      Section     1441(a)       requires      a    strict

interpretation, so the Operator must be disregarded for purposes

                                           6
Case: 5:20-cv-00393-JMH Doc #: 33 Filed: 07/30/21 Page: 7 of 12 - Page ID#: 431



of diversity jurisdiction. See Allen, 2012 WL 12924816, at *2

(citing Alexander v. Electronic Data Systems Corp., 13 F.3d 940,

948 (6th Cir. 1994); Curry v. U.S. Bulk Transp., Inc., 462 F.3d

536, 539 (6th Cir. 2006) (“Although asserting that the employees

are residents of Kentucky might be a reasonable inference to draw

from the facts included in the complaint, Section 1441(a) compels

strict interpretation and consequently the unknown agents shall be

disregarded for purposes of diversity jurisdiction.”)). The Court

cannot presume that someone working on a jobsite in Kentucky on

one specific day is a resident and citizen of Kentucky. Plaintiffs’

claims against the Unknown Corporate Defendants also fail to

adequately    describe    their    identities,      as   Plaintiffs     merely

describe them as follows:

     [T]he Unknown Corporate Defendants who upon information
     and belief are Kentucky Corporations or Limited
     Liability Companies, or foreign corporations and limited
     liability companies, who have participated in the
     installation, maintenance, repair, and/or inspection of
     the Pipeline which is the subject of this litigation.
     These Unknown Corporate Defendants will be more
     accurately named once the identities of the same can be
     more accurately and appropriately revealed through
     discovery.

[DE 1-1, at 98-99]. Therefore, the Court will not consider the

Operator or the Unknown Corporate Defendants when making its

determination on diversity jurisdiction.

     Now, the Court turns its attention to Clem, the only properly

identified Defendant whose inclusion in this matter allegedly


                                      7
Case: 5:20-cv-00393-JMH Doc #: 33 Filed: 07/30/21 Page: 8 of 12 - Page ID#: 432



results in a lack of complete diversity necessitating a remand to

Lincoln Circuit Court. In Plaintiffs’ Amended Complaint [DE 1-1,

at 94-103], they claim the following:

      Clem is a citizen of . . . Kentucky and a resident
      thereof; is believed to be an employee and/or agent of
      [TETLP] and other named Corporate Defendants herein at
      all relevant times hereto; was the operator of the
      Danville Compressor Station at the time of the
      explosion, along with other unknown individuals; failed
      and/or refused to promptly, timely, expeditiously and
      appropriately respond to the rupture of the Transmission
      line as too Mr. Clem until approximately 2:19 a.m. to
      isolate the ruptured transmission line; and the conduct
      by Mr. Clem constitutes negligence, recklessness, and
      wanton conduct; as an agent and/or representative of the
      named Defendants herein, Mr. Clem was acting within the
      course and scope of his employment with the Defendants
      and pursuant to doctrine of respondeat superior, the
      Corporate Defendants named herein are vicariously liable
      for the negligent, reckless, and/or wanton acts or
      inactions of their employee, including, employees and
      agents, including but not limited to [Clem], all of which
      subjects Mr. Clem and the named Corporate Defendants
      herein to liability to each of the named Plaintiffs
      herein, in an amount in excess of the minimum
      jurisdictional limits of this Court.

[DE 1-1, at 97-98].

                             1. FRAUDULENT JOINDER

      The TETLP Defendants argue Plaintiffs’ request for the Court

to remand this matter to Lincoln Circuit Court must be denied

because “Plaintiffs have not asserted a colorable claim against

Michael     B.   Clem   or   the   ‘Unknown     Danville   Compressor    Station

Operator’ . . . because the actions of these individuals could not

have caused or contributed to Plaintiffs’ injuries.” [DE 15, at

1].   For   reasons     stated     previously    herein,   Plaintiffs’    claims

                                         8
Case: 5:20-cv-00393-JMH Doc #: 33 Filed: 07/30/21 Page: 9 of 12 - Page ID#: 433



against the Operator have no bearing on the Court’s determination

of whether to remand this case, so the Court need not consider

them.

     A non-diverse defendant who is fraudulently joined to an

action “will not defeat removal on diversity grounds.” Coyne, 183

F.3d at 493 (citing Alexander, 13 F.3d 940 at 949). “To prove

fraudulent joinder, the removing party must present sufficient

evidence that a plaintiff could not have established a cause of

action   against   non-diverse     defendants       under    state   law.”    Id.

“However, if there is a colorable basis for predicting that a

plaintiff may recover against non-diverse defendants, this Court

must remand the action to state court.” Id.; see also Smith v.

Wyeth Inc., 488 F. Supp. 2d 625, 627 (W.D. Ky. 2007 (quoting

Alexander, 13 F.3d at 949) (“A defendant is fraudulently joined if

there is ‘no reasonable basis for predicting that state law might

impose   liability    on   the   facts       involved.’”).   This    Court   must

“resolve ‘all disputed questions of fact and ambiguities in the

controlling . . . state law in favor of the non removing party.’”

Coyne, 183 F.3d at 493 (quoting Alexander, 13 F.3d at 949). “All

doubts as to the propriety of removal are resolved in favor of

remand.” Id.

     Here, the TETLP Defendants argue, “[t]he facts released to

date by the NTSB about the incident, however, demonstrate that the

Improper Defendants could not have proximately caused Plaintiffs’

                                         9
Case: 5:20-cv-00393-JMH Doc #: 33 Filed: 07/30/21 Page: 10 of 12 - Page ID#: 434



injuries,” meaning Plaintiffs cannot show that Clem’s acts or

omissions amount to a colorable claim of negligence. [DE 15, at

9]. To support this argument, the TETLP Defendants assert that the

Court can take judicial notice of the NTSB’s Preliminary Report

[DE 15-1] and attempt to use “facts” within the NTSB’s Preliminary

Report [DE 15-1] to show that Clem’s acts and omissions cannot

establish proximate cause. Id. Indeed, the Court can, and will,

take judicial notice of the existence of the NTSB’s Preliminary

Report [DE 15-1], but it can only take judicial notice of its

contents, insofar as they “‘prove facts whose accuracy cannot be

reasonably questioned.’” Ashland Inc. v. Oppenheimer & Co., Inc.,

689 F. Supp. 2d 874, 881 (E.D. Ky. 2010) (quoting In re Cardinal

Health, Inc. Sec. Litigs., 426 F. Supp. 2d 688, 712 (S.D. Ohio

2006)). “The court may judicially notice a fact that is not subject

to reasonable dispute because it: (1) is generally known within

the   trial    court’s   territorial       jurisdiction;    or   (2)    can   be

accurately and readily determined from sources whose accuracy

cannot reasonably be questioned.” Fed. R. Evid. 201(b).

      Notably, the NTSB’s Preliminary Report [DE 15-1] and the TETLP

Defendants’ arguments stemming therefrom are not only reasonably

disputed, but Plaintiffs have not even had the opportunity to

gather   his   own   evidence    to   adequately     dispute     them   because

discovery has not commenced in this action. Moreover, the NTSB’s

Preliminary Report [DE 15-1] is just that: a preliminary report.

                                      10
Case: 5:20-cv-00393-JMH Doc #: 33 Filed: 07/30/21 Page: 11 of 12 - Page ID#: 435



The   NTSB’s    Preliminary    Report    [DE   15-1]   is,   therefore,     not

finalized, as the investigation is still ongoing, and clearly

states, “The information in this report is preliminary and will

either be supplemented or corrected during the course of the

investigation.” [DE 15-1, at 2 (emphasis added)]. Accordingly, the

Court will not take judicial notice of the contents of the NTSB’s

Preliminary Report [DE 15-1] because the contents, and their

finality,      can   reasonably   be    questioned.     Since    the   TETLP’s

arguments rebuking Plaintiffs’ claims against Clem rest on the

NTSB’s Preliminary Report’s [DE 15-1] contents, the Court will

find that Plaintiffs have a colorable basis for their claims

against Clem and grant Plaintiffs’ Motion to Remand [DE 9].

      As a result of granting Plaintiffs’ Motion to Remand [DE 9]

this matter to Lincoln Circuit Court, this Court will not decide

Plaintiffs’ Motion to Amend Complaint [DE 11] and Amended Motion

to Amend Complaint [DE 13], as it does not have jurisdiction to do

so.

                               II. CONCLUSION

      The Court, having considered the matters fully, and being

otherwise sufficiently advised,

      IT IS ORDERED as follows:

      (1) Defendant NDT Global, LLC’s (“NDT Global”) Motion to

Dismiss [DE 8] is DENIED WITHOUT PREJUDICE;



                                       11
Case: 5:20-cv-00393-JMH Doc #: 33 Filed: 07/30/21 Page: 12 of 12 - Page ID#: 436



      (2) Plaintiffs’ Motion to Remand to State Court [DE 9] is

GRANTED; and

      (3) Pursuant to 28 U.S.C. § 1447(c), the Clerk of Court shall

mail a certified copy of this order to the Lincoln Circuit Court

Clerk.

      This 30th day of July, 2021.




                                      12
